     Case 2:18-cv-00829-ECM-SMD Document 24 Filed 04/18/19 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

MICHAEL BUTLER,                            )
                                           )
      Plaintiff,                           )
                                           )
      v.                                   )   CIV. ACT. NO. 2:18-cv-829-ECM
                                           )
NIFCO KOREA USA, INC., and                 )
KOAM PREMIER STAFFING,LLC,                 )
                                           )
      Defendants.                          )

                                    ORDER

      Upon consideration of the joint stipulation for dismissal (doc. 23) filed on

March 4, 2019, and for good cause, it is

      ORDERED and ADJUDGED that this case be and is hereby DISMISSED

with prejudice, each party to bear its own costs. It is further

      ORDERED that all pending deadlines are terminated and all pending motions

are hereby DENIED as moot.

      DONE this 18th day of April, 2019.


                                           /s/ Emily C. Marks
                                 EMILY C. MARKS
                                 CHIEF UNITED STATES DISTRICT JUDGE
